Citation Nr: 1818518	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-40 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for a sinus disorder, to include as secondary to an undiagnosed illness due to Gulf War exposure.

3. Entitlement to an increased rating for dyspnea with a restrictive lung defect. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of November 2009 of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a Travel Board hearing in October 2017 before the undersigned. The hearing transcript has been associated with the claims file. 

The issues of entitlement to an increased rating for dyspnea with a restrictive lung defect and entitlement to service connection for a sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had onset during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

The Veteran is seeking service connection for his obstructive sleep apnea, which he asserts was caused by trauma he sustained during a parachuting accident in service, when he broke his nose. See October 2017 hearing transcript.  

As an initial matter, the Board notes that the record reflects a diagnosis of obstructive sleep apnea during the pendency of the appeal. As such, the Board finds that a current disability has been established for purposes of determining service connection. Accordingly, the question becomes whether the disability is related to service. See July 2017 VA examination.

The Veteran's service treatment records do not reflect a definitive diagnosis of sleep apnea; however, in March 1990, the Veteran reported that he had difficulty breathing when lying down because he "doesn't get enough air through." Service records also contain a surgical admission note dated in March 1990, for a septorhinoplasty due to deviated nasal dorsum and septum. In his separation report of medical history in May 2001, the Veteran reported his nose operation.

A VA examination was obtained in March 2014. The examiner indicated that the Veteran's entire claims file was reviewed. The Veteran reported loud snoring since service, and his wife complained of not being able to sleep due to the snoring and stopping of breathing. The Veteran also reported that he wakes up frequently during the night and is not well rested even after 8 hours of sleep. He further stated that he was scheduled to have a sleep study in 2009, but because his primary care provider left his clinical practice, neither a sleep study or CPAP machine trial were carried out.  The examiner noted symptoms including persistent daytime hypersomnolence. Pertinently, the examiner opined that there is no diagnosis of obstructive sleep apnea because a sleep study had not been performed. He further opined that the Veteran's sleep problem is less likely than not due to or aggravated by his dyspnea, because evidence shows pulmonary disease must be severe in order to be a significant factor in sleep apnea. The examiner also opined that the sleep problem is at least as likely as not aggravated by the Veteran's allergic rhinitis, because studies have shown that the risk of developing and aggravating sleep apnea is increased by nasal obstruction. 

In September 2016, the Veteran underwent an examination to assess the nature and etiology of his claimed hypertension. Significantly, during the Veteran's assessment, it was noted that he has sleep disturbances, and specifically, sleep apnea requiring the use of a breathing assistance device such as a CPAP machine. 

Indeed, in July 2017, the Veteran underwent an examination to assess the nature and etiology of his sleep apnea. The history of the sleep apnea was described as a longstanding nasal obstruction since the Veteran's parachuting accident. The diagnosis was confirmed as obstructive sleep apnea, requiring the use of breathing assistance. In fact, the examiner stated that if the Veteran does not use his CPAP machine, he has a recurrence of apnea. A sleep study conducted in March 2015 was reviewed, which was positive for obstructive sleep apnea.  Pertinently, the examiner opined that the Veteran's sleep apnea is at least as likely as not proximately due to or the result of in-service septorhinoplasty - and at least as likely as not due to service-connected dyspnea with restrictive lung defect. 

The Board acknowledges the Veteran's testimony during the October 2017 hearing before the undersigned. At that time, he contended that the sleep apnea is due to the trauma sustained in service after a parachuting accident broke his nose, and pointed to the July 2017 positive nexus opinion. 

Upon review, the Board finds that the medical opinions of record are sufficient to grant service connection for obstructive sleep apnea. Specifically, the Board finds that the most probative evidence of record is the July 2017 examination. It is also the only etiological opinion of record acknowledging a diagnosis of obstructive sleep apnea. The examiner clearly identifies the Veteran's parachuting accident in service as the onset of his sleep apnea symptoms, and proceeds to conclude, after review of the medical records, that the Veteran's current condition is at least as likely as not caused by service. The July 2017 examiner's opinion could be construed as a conclusory statement, but it is clearly based on a review of the Veteran's record and statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. Weighing the evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's obstructive sleep apnea arose during, or is otherwise etiologically linked to, his active duty military service. Here, the Veteran's service treatment records reflect reports of breathing difficulties, especially when lying down, and further confirm the reported parachuting accident and nasal surgery. Furthermore, the Veteran has consistently and credibly asserted that his symptoms began in service, and he is competent to give evidence that he experienced the same symptoms upon which his obstructive sleep apnea diagnosis was based. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for obstructive sleep apnea is granted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that a remand is again warranted under Stegall.

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Also, the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Entitlement to Service Connection for a Sinus Disorder

The Veteran contends that he is entitled to service connection for a sinus disability, to include as a result of exposure to environmental toxins. Specifically, he states he was exposed to burning oil from oil fields in Kuwait. The Veteran reported that even though he put a gas mask on, it filled with oil. He also reported that he now experiences shortness of breath, with his sinuses filling quickly, and a stuffy nose. The Veteran has stated that he believes his breathing got bad from his Gulf War experience, and that he had to get treated with a nebulizer at a hospital. See October 2017 hearing transcript. The Veteran is competent to describe his ongoing symptoms in-service and since, and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was afforded a VA Gulf War examination in March 2014. In October 2014, the Veteran's claims file was sent to a VA examiner for review and for an etiological opinion. However, the October 2014 opinion is inadequate. Specifically, the examiner was requested to opine as to whether the Veteran's sinus disorder, to include allergic rhinitis, was at least as likely as not incurred in or caused by his in-service septorhinoplasty in March 1990 or by exposure to environmental hazards in Saudi Arabia. The examiner was also asked to clarify whether the condition is associated with his hay fever which existed prior to service, and if so, whether it was aggravated beyond its natural progression as a result of the septorhinoplasty or exposure to Gulf War environmental hazards. Furthermore, the examiner was asked to expand upon his earlier contention that the Veteran's allergic rhinitis was neither caused nor aggravated by exposure to environmental hazards in Saudi Arabia, in light of the receipt of new service treatment records.

However, in the October 2014 addendum opinion, the examiner only reiterated his prior negative opinion, referring back to the March 2014 Gulf War examination, and adding merely that there is insufficient evidence to indicate that the Veteran's condition is caused or aggravated by the septorhinoplasty, as it is "not a common complication" of such surgery. This is an inadequate opinion, as it not only relies upon a lack of evidence, but also fails to sufficiently comment on new service treatment records as well as the prior opinion. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).

In addition, while the Board recognizes that the Veteran was sent the appropriate VCAA notices for development, the Veteran has contended on multiple occasions that he was hospitalized in service, and was administered a nebulizer for breathing at "Balboa Hospital." However, there are currently no "Balboa Hospital" treatment notes of record from the Veteran's period of service, and any efforts undertaken to obtain and associated said records have not been documented. Thus, the AOJ is also asked to attempt to obtain and associate these along with any other identified missing records. 


Entitlement to Increased Rating for Dyspnea with Restrictive Lung Defect

The Veteran was last afforded a VA examination for his dyspnea in March 2014. The most recent pulmonary function test of record is also from March 2014. The Veteran has argued that his current forced expiratory volume (FEV) warrants a compensable rating under 38 C.F.R. § 4.97, DC 6600 (2017). See Hearing transcript. As the Veteran's last VA examination is four years old, and he has recently contended that his condition is symptomatic of a worse FEV score, the Veteran must be afforded a contemporaneous VA examination. Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified service treatment records, to include from "Balboa Hospital," related to the Veteran's claimed sinus and breathing disabilities.

2. Then, schedule the Veteran for appropriate VA examinations to assess the severity of his service-connected dyspnea with restrictive lung defect; and if an in-person examination is deemed necessary, for an adequate assessment of the nature and etiology of his claimed sinus disorder, to include allergic rhinitis. The claims folder and all pertinent medical records should be made available to the examiner for review. All necessary diagnostic testing should be performed.

Dyspnea with restrictive lung defect-The examiner is asked to use the appropriate Disability Benefits Questionnaire and conduct all necessary testing in order to provide an accurate and contemporaneous evaluation of the Veteran's service-connected dyspnea with restrictive lung defect. The examiner is asked to take into consideration the Veteran's statements of worsening and his contentions in the October 2017 hearing.

Sinus disorder to include allergic rhinitis-Forward the claims file to an appropriate VA clinician. After reviewing the claims file, including this remand, the clinician is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a sinus disorder, to include sinusitis and allergic rhinitis, that was incurred in or is otherwise etiologically related to his military service.

The clinician is further asked to opine as to whether the Veteran's sinus disorder was aggravated by service, to include due to environmental exposures relating to the Gulf War. 

The examiner is asked to specifically address Dr. T.H.'s contention that the Veteran's allergic rhinitis was neither caused nor aggravated by exposure to environmental hazards in Saudi Arabia in light of the receipt of new service treatment records.

Should records from Balboa Hospital, identified by the Veteran, be obtained and associated with the claims file, the examiner is requested to specifically comment on said records.

Any opinion offered must be supported by a complete rationale. If the clinician believes that a new examination is necessary to provide the requested opinion, such an examination should be scheduled.

3. After completing the above development, readjudicate the issue of entitlement to service connection for a sinus disorder on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


